3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the precursor material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US-20160032939).
Regarding claim 1, Anderson teaches:
A method for manufacturing a part made of composite material (Abs, [0002]) comprising steps of: 
placing in a mold, a fibrous preform including reinforcing fibers and being resin-impregnated ([0055] – [0057]; Figs. 1 and 5, #30); 
positioning a prefabricated element in the mold in contact with the fibrous preform at a predefined location of the fibrous preform, the prefabricated element having a predefined form and being produced in composite material comprising partially polymerized resin ([0002], [0028], [0038] - [0042], [0057]; Figs. 1 and 5, #20); 
compressing the assembly formed by the fibrous preform and the prefabricated element in the mold ([0057]); 
heating the assembly formed by the fibrous preform and the prefabricated element in the mold to polymerize the resin and thus bind the prefabricated element with the fibrous preform in order to form the part made of composite material ([0057]).

Regarding claim 2, Anderson teaches the limitations of claim 1, which claim 2 depends on. Anderson further teaches:
wherein the part to be manufactured is a fitting, comprising at least one planar portion formed from the fibrous preform and a portion of complex form adjacent to the planar portion and whose walls are formed from the fibrous preform and whose core is formed, at least from the prefabricated element (Figs, 1 and 5, #20 and #30).

Regarding claim 3, Anderson teaches the limitations of claim 1, which claim 3 depends on. Anderson further teaches:
wherein the part to be manufactured is a T-shaped fitting comprising a web and a base extending respectively in essentially right-angled geometrical planes, the web comprising opposing main faces each formed from a fibrous preform (Figs, 1 and 5, #20 and #30).

Regarding claim 4, Anderson teaches the limitations of claim 1, which claim 4 depends on. Anderson further teaches:
further comprising a filling material, such as a bulk molding compound, is also added in a volume in contact with the fibrous preform and/or in contact with the prefabricated element ([0030], [0038] – [0041]; Fig. 1, #30), and 
during the heating step, the precursor material is also heated so as to be bound with the fibrous preform and/or with the prefabricated element in the polymerization of the resin ([0055] – [0057]).

Regarding claim 5, Anderson teaches the limitations of claim 1, which claim 5 depends on. Anderson further teaches:
wherein at least one additional prefabricated element made of partially polymerized composite material is positioned in the mold in contact with the fibrous preform and in contact with the other prefabricated element ([0007]), and 
during the step of heating, the additional prefabricated element is also heated so as to be bound with the fibrous preform and with the other prefabricated element in the polymerization of the resin ([0055] – [0057]).

Regarding claim 7, Anderson teaches the limitations of claim 1, which claim 7 depends on. Anderson further teaches:
wherein the reinforcing fibers are carbon fibers or Kevlar fibers or glass fibers ([0036]).

Regarding claim 8, Anderson teaches the limitations of claim 1, which claim 8 depends on. Anderson further teaches:
wherein the resin impregnating the fibrous preforms is chemically compatible with the resin of the prefabricated element ([0038] – [0043]; [0055] – 

Regarding claim 9, Anderson teaches the limitations of claim 1, which claim 9 depends on. Anderson further teaches:
wherein the prefabricated element is produced in composite material ([0043]).

Regarding claim 10, Anderson teaches the limitations of claim 1, which claim 10 depends on. Anderson further teaches:
wherein the prefabricated element is previously manufactured by molding or by machining or by additive manufacturing ([0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-20160032939).
Regarding claim 6, Anderson teaches the limitations of claim 1, which claim 6 depends on. Anderson further teaches:
wherein between 20% and 50% of the volume of resin of the partially polymerized prefabricated element is in a polymerized state ([0038]). While Anderson does not state this specific amount of polymerization, it does state that the resin may be uncured, partially cured, or completely cured, meaning that any amount of it may be polymerized/cured or uncured, which translates to a range of 0-100%, thus overlapping with the range of 20-50%, which would make the claimed range of 20-50% obvious to one of ordinary skill in the art looking at Anderson in the absence of unexpected results.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748